Title: From George Washington to Robert Morris, 2 February 1782
From: Washington, George
To: Morris, Robert


                  
                     Sir
                     Philada 2d Feby 1782.
                  
                  I have been honored with yours of the 26th ulto preparing a plan of providing the Officers with Cloathing—I approve of it generally, and think it will have a happy effect.  I will only beg leave to make this remark, that the amount of two Months pay of subalterns  will be scarcely sufficient to enable them to purchase a sufficiency of the Articles necessary for the genteel equipment of an Officer, whereas the same Amount of Captains and all others will be competent.  I could therefore wish, if it can be done with conveniency, that the Subs. may have Notes for three and the Captains and other Officers for two Months pay—This will, I hope, appear reasonable, when it is considered, that the lowest Grades of Officers must appear equally well dressed with their Colonels.  I have the honor to be &c.
               